Territory or Michigan—in equity—
To the Honourable the Judges of the Supreme Court for said Territory—
Your Orator Francis Desforges complaining humbly sheweth, That heretofore, towit of the Term of September 1807 of this Court, Robert Innis & Robert Grant exhibited their certain Bill of Complaint against your orator in this Court and thereby did state & give your honors to understand and be informed, that your orator was afflicted with a certain malady, called lunacy & that afterwards, and of the same Term, such proceedings were had upon said Bill of Complaint that your orator, was declared a lunatic and by the Decree of this Court, committed to the said Robert Innis who was constituted and appointed your orators Guardian with Authority to take into custody & charge your orator, together with his property, estate, rights and interest, until such time as your orator should be restored to his right mind & recover from the malady of lunacy with which your orator is informed he was then afflicted—
Your orator further states and gives your honors to understand, That now, so it is, that your orator is wholly recovered of the grevious malady with which he is informed he was then afflicted and is no longer a Lunatic, but fully restored to the use of his mental faculties, and therefore ought to be restored, to the possession of all and singular the rights and privileges in Law, whereof he hath been and still is deprived by reason of the proceedings and Decree aforesd Wherefore your orator humbly prays your honors, that in tender mercy to your Orator, such proceedings and Decrees may be had and passed of and concerning your orator as thereby, he may be restored, to all and singular his legal rights and privileges, of which he hath been deprived by virtue of the proceedings & Decree aforesaid, and henceforth be *187acquitted and discharged of and from his Guardianship so by sd Decree given to the sd Robert Innis over your orator as aforesaid, and as in duty bound will ever pray &c F Desforges
Detroit October 13th 1808—

[In the handwriting of Solomon Sibley]